Order entered April 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00190-CV

                              SHERICA REDRICK, Appellant

                                               V.

        STATE FARM LLOYDS AND ANDRES ARMANDO GARCIA, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-12379

                                           ORDER
       Before the Court is the court reporter’s April 17, 2018 request for an extension of time to

file the reporter’s record. We GRANT the request and extend the time to April 30, 2018.


                                                      /s/   ADA BROWN
                                                            JUSTICE